Title: George Jefferson to Thomas Jefferson, 24 October 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Richmond 
                     24th Octr 1811
          
		   
		  
		  
		  
		  
		  
		   
		  
		  I have received of Mr Griffin W. & R. Mitchell’s dft on Robert Gamble for 600$ due the 5th of next month, which is accepted.
          I now inclose a note for your signature, to renew with at the Bank.—I also inclose 3 blanks, which, if you think proper, you can fill up and return, as it will save you the trouble of frequent applications.
          I am Dear Sir Your Very humble servt
                  Geo. Jefferson
        